FILED
                        UNITED STATES COURT OF APPEALS                       MAR 05 2010

                                                                         MOLLY C. DWYER, CLERK
                                FOR THE NINTH CIRCUIT                     U.S . CO U RT OF AP PE A LS




 UNITED STATES OF AMERICA,                        No. 08-30283

                 Plaintiff - Appellee,            D.C. No. 3:03-cr-00370-GMK
                                                  District of Oregon,
   v.                                             Portland

 MARSHALL CHARLES RICHMOND,
                                                  ORDER
                 Defendant - Appellant.



Before:          SILVERMAN, RAWLINSON, and CLIFTON, Circuit Judges.

        The memorandum disposition filed on October 2, 2009 is withdrawn, and

the mandate is recalled.

        A new memorandum disposition has been filed concurrently with this order.

        No further filings shall be accepted, and the mandate shall be issued

forthwith.




D AT /Research
                                                                           FILED
                               NOT FOR PUBLICATION                          MAR 05 2010

                                                                        MOLLY C. DWYER, CLERK
                        UNITED STATES COURT OF APPEALS                   U.S . CO U RT OF AP PE A LS




                               FOR THE NINTH CIRCUIT



 UNITED STATES OF AMERICA,                         No. 08-30283

                 Plaintiff - Appellee,             D.C. No. 3:03-cr-00370-GMK

   v.
                                                   MEMORANDUM *
 MARSHALL CHARLES RICHMOND,

                 Defendant - Appellant.




                       Appeal from the United States District Court
                                for the District of Oregon
                         Garr M. King, District Judge, Presiding

                             Submitted September 14, 2009**

Before:          SILVERMAN, RAWLINSON, and CLIFTON, Circuit Judges.

        Marshall Charles Richmond appeals from the district court's order granting

in part his motion for a reduction in sentence under 18 U.S.C. y 3582 based on the


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
            The panel unanimously finds this case suitable for decision without
oral argument. See Fed. R. App. P. 34(a)(2).

D AT /Research
retroactive amendment to the Sentencing Guidelines that reduces penalties for

cracµ cocaine offenses. We have jurisdiction under 28 U.S.C. y 1291, and we

affirm.

         Richmond contends that the district court erred by not affording him

allocution prior to its resentencing determination. This contention lacµs merit. See

Fed. R. Crim. P. 43(b); see also Boardman v. Estelle, 957 F.2d 1523, 1530 (9th

Cir. 1992). The district court also did not abuse its discretion in failing to conduct

an evidentiary hearing. See United States v. Leonti, 326 F.3d 1111, 1116 (9th Cir.

2003).

         Richmond further contends that the court abused its discretion in not

imposing a lower sentence, and that the court failed to sufficiently explain its

reasoning. These arguments are belied by the record. See United States v. Colson,

573 F.3d 915, 916 (9th Cir. 2009) (order).

         We decline to reach Richmond's additional conclusory contentions because

they are beyond the scope of our review of a y 3582 proceeding. See United States

v. Leniear, 574 F.3d 668, 673 (9th Cir. 2009).

         Richmond's motion to striµe the correspondence received on June 23, 2009,

is granted.

         AFFIRMED.


D AT/Research                               2                                      08-30283